Case: 16-14913   Date Filed: 07/24/2017    Page: 1 of 12


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-14913
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00107-MHC-AJB-2



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

                                  versus

ERIC SWINEY,

                                                Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 24, 2017)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-14913      Date Filed: 07/24/2017      Page: 2 of 12


       Eric Swiney appeals his sentence of 70 months’ imprisonment imposed after

he pled guilty to conspiring with Jorge Collier to possess cocaine with the intent to

distribute it. Swiney argues that the district court made two errors in calculating

his sentence: First, the court applied a two-level enhancement to his offense level

under the Sentencing Guidelines for possessing a dangerous weapon. Second, the

court denied him safety valve relief under the guidelines. After careful review, we

reject both of these challenges as unfounded and affirm Swiney’s sentence.

                                  I. BACKGROUND

       Swiney pled guilty to one count of conspiracy to possess with intent to

distribute at least 500 grams of a mixture containing cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B), pursuant to a written plea agreement. The factual

basis for the plea was a traffic stop that produced evidence of cocaine distribution

and resulted in Swiney’s arrest. One evening, Swiney drove a black truck into the

driveway of a residence in Chamblee, Georgia.1 Collier, who was a passenger in

the truck, retrieved a bag from the rear seat of the truck and carried it inside the

residence. Swiney remained in the truck. About 25 minutes later, Collier returned

carrying a bag, placed the bag in the rear passenger area of the truck, and got into

the truck’s passenger seat. Swiney drove away from the house and was stopped

shortly thereafter by law enforcement. Law enforcement searched the truck and

       1
        This residence was a suspected drug stash house and was under surveillance by law
enforcement.


                                              2
              Case: 16-14913    Date Filed: 07/24/2017    Page: 3 of 12


found four packages containing 3.996 kilograms of cocaine in a black bag located

in the truck’s rear passenger area. Law enforcement also discovered a loaded

handgun in the truck’s front center console.

      Before sentencing, the probation office prepared a pre-sentence investigation

report (“PSI”) for Swiney that detailed his offense conduct and recommended

several sentencing adjustments. As relevant here, the PSI recommended applying

a two-level enhancement to Swiney’s base offense level for possessing a dangerous

weapon in connection with his crime because of the handgun discovered in the

truck he was driving. Swiney objected that the truck belonged to Collier and there

was no evidence he knew about the handgun. The PSI also recommended denying

Swiney relief under the guidelines’ “safety valve” because he possessed a weapon

in connection with his offense and because he was less than forthcoming in his

interview with law enforcement about his offense conduct. Swiney objected that

he was entitled to relief even if his co-defendant possessed a firearm and that the

only information he may have withheld from law enforcement related to a pending

criminal case and was not relevant to his offense of conviction. Both of these

issues carried over to sentencing.

      At sentencing, Swiney objected once more to the two-level possession of a

dangerous weapon enhancement and the denial of safety valve relief. After

hearing argument from both sides, the district court found that Collier possessed



                                          3
              Case: 16-14913     Date Filed: 07/24/2017    Page: 4 of 12


the firearm in furtherance of the drug distribution conspiracy and that Swiney

reasonably could have foreseen that possession. The court thus applied the two-

level possession of a dangerous weapon enhancement over Swiney’s objection. As

for safety valve relief, the court heard argument from Swiney and the government

and also listened to testimony from both the law enforcement agent who debriefed

Swiney and from Swiney himself. The court found that Swiney was not

forthcoming with law enforcement and therefore denied safety valve relief. It

adopted the PSI’s findings of fact and conclusions of law and calculated Swiney’s

guidelines range at 70 to 87 months’ imprisonment based on a total offense level of

27 and a criminal history category I. Ultimately, the court imposed a sentence of

70 months’ imprisonment. This appeal followed.

                        II.    STANDARDS OF REVIEW

      With respect to the Sentencing Guidelines, we review “purely legal

questions de novo, a district court’s factual findings for clear error, and, in most

cases, a district court’s application of the guidelines to the facts with ‘due

deference.’” United States v. Rodriguez-Lopez, 363 F.3d 1134, 1136–37 (11th Cir.

2004). When reviewing a district court’s application of a guidelines provision to

the facts, “due deference” is tantamount to clear error review. See United States v.

White, 335 F.3d 1314, 1318–19 (11th Cir. 2003). For a finding to be clearly

erroneous, we “must be left with a definite and firm conviction that a mistake has



                                           4
              Case: 16-14913     Date Filed: 07/24/2017    Page: 5 of 12


been committed.” Rodriguez-Lopez, 363 F.3d at 1137 (internal quotation marks

omitted).

      Likewise, with respect to the district court’s denial of safety valve relief, we

review the court’s factual determinations for clear error and its legal interpretations

de novo. United States v. Johnson, 375 F.3d 1300, 1301 (11th Cir. 2004).

                                III.   DISCUSSION

A.    The District Court Did Not Clearly Err in Enhancing Swiney’s Sentence
      for Possessing a Dangerous Weapon in Connection with His Crime.

      The district court applied to Swiney’s offense level a two-level enhancement

for possessing a dangerous weapon in connection with his crime, pursuant to

U.S.S.G. § 2D1.1(b)(1). The court found that Swiney’s co-conspirator Collier

possessed a firearm in connection with their conspiracy and that Swiney could

have foreseen that possession. Swiney challenges the foreseeability finding, but

we conclude that the district court did not clearly err. We affirm the court’s

application of the two-level enhancement.

      Section 2D1.1(b)(1) of the Sentencing Guidelines provides for a two-level

enhancement “[i]f a dangerous weapon (including a firearm) was possessed” in

connection with a conspiracy to possess and distribute drugs. U.S.S.G.

§ 2D1.1(b)(1). An application note clarifies that “[t]he enhancement should be

applied if the weapon was present, unless it is clearly improbable that the weapon

was connected with the offense.” Id. § 2D1.1 cmt. n.11. “Once the government


                                           5
              Case: 16-14913     Date Filed: 07/24/2017   Page: 6 of 12


shows that a firearm was present, the evidentiary burden shifts to the defendant to

show that a connection between the firearm and the offense is clearly improbable.”

United States v. Fields, 408 F.3d 1356, 1359 (11th Cir. 2005). A co-conspirator’s

possession of a firearm may be attributed to a defendant for the purpose of

applying the enhancement if: “(1) the possessor of the firearm was a co-

conspirator, (2) the possession was in furtherance of the conspiracy, (3) the

defendant was a member of the conspiracy at the time of possession, and (4) the

co-conspirator possession was reasonably foreseeable by the defendant.” United

States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006) (internal quotation marks

omitted). “There is a frequent and overpowering connection between the use of

firearms and narcotics traffic. To that end, we have found it reasonably

foreseeable that a co-conspirator would possess a firearm where the conspiracy

involved trafficking in lucrative and illegal drugs.” Id. at 1246 (internal quotation

marks omitted).

      The district court applied the two-level § 2D1.1(b)(1) enhancement to

Swiney based on Collier’s possession of a firearm. The court found that Collier

possessed a firearm, the possession was in furtherance of the conspiracy to

distribute cocaine, Swiney was a member of the conspiracy at the time Collier

possessed the firearm, and Swiney could have reasonably foreseen Collier’s

firearm possession.



                                          6
                Case: 16-14913        Date Filed: 07/24/2017       Page: 7 of 12


       None of these factual findings was clearly erroneous. Swiney pled guilty to

conspiring with Collier to distribute 3.996 kilograms of cocaine. In his sentencing

memorandum and at his sentencing hearing, Swiney repeatedly stated that the

truck he drove in furtherance of the conspiracy belonged to Collier.2 The factual

basis of Swiney’s plea established that Swiney drove the truck and that Collier sat

in the passenger seat. This factual basis also established that the front center

console of the truck contained a loaded handgun. These facts provided a sufficient

basis for the district court to find that Collier possessed the handgun located beside

him in his truck in furtherance of the drug conspiracy in which he and Swiney were

participating at the time. Our precedent makes clear that where, as here, a

defendant participated in a conspiracy involving trafficking in lucrative and illegal

drugs, he reasonably could have foreseen that his co-conspirators would possess

firearms. See id.

       Swiney challenges this foreseeability finding, contending that there was no

evidence he knew about the firearm. But the § 2D1.1(b)(1) enhancement can apply

to a co-conspirator’s foreseeable firearm possession even when the defendant did




       2
          On appeal, Swiney contends for the first time that the truck belonged to Collier’s
girlfriend rather than Collier. There is evidence in the record that the truck was registered to
Collier’s girlfriend but that both Collier and his girlfriend were listed on the truck’s financing
documents. This evidence does not leave us “with a definite and firm conviction that a mistake
has been committed” by the district court in its factual findings. Rodriguez-Lopez, 363 F.3d at
1137 (internal quotation marks omitted).


                                                 7
              Case: 16-14913    Date Filed: 07/24/2017    Page: 8 of 12


not actually know the co-conspirator possessed a firearm. See, e.g., United States

v. Martinez, 924 F.2d 209, 210 (11th Cir. 1991).

      Swiney also argues that Pham and a case on which it relies are inapposite

because, in those cases, there were facts supporting foreseeability that are not

present here. In Pham, we relied on evidence of intercepted telephone

conversations in which the defendant’s co-conspirator acknowledged that he had a

gun and might use it in connection with drug debts. 463 F.3d at 1241. But the

intercepted conversations showed that the co-conspirator possessed a firearm in

furtherance of the conspiracy; they had nothing to do with whether that possession

was foreseeable to the defendant. See id. at 1245–46. Instead, we upheld the

district court’s foreseeability finding based on “the vastness of the conspiracy and

the large amount of drugs and money being exchanged.” Id. at 1246. Swiney also

points to Fields, on which Pham relied, where we noted that the defendant and his

co-conspirator had a close and longstanding relationship which increased the

probability that Fields would be able to foresee his co-conspirator’s firearm

possession. 408 F.3d at 1359. Although we did note this fact, it was only as

additional support for our foreseeability conclusion. See id. We based this

conclusion primarily on other facts:

      The firearms were present at locations from which [the co-
      conspirators] sold drugs. The two co-conspirators trafficked in
      lucrative and illegal drugs. Undoubtedly, part and parcel of their
      business was dealing with individuals who were drug-addicted, many

                                          8
                Case: 16-14913       Date Filed: 07/24/2017       Page: 9 of 12


       of whom had been convicted of crimes. It is not clearly improbable
       that [the co-conspirators] felt the need to protect their inventory and
       proceeds as well as themselves while they were engaging in that high
       risk activity.

Id.

       We are not “left with a definite and firm conviction that” the district court

erred in finding that Swiney could have foreseen his co-conspirator’s possession of

a firearm. Rodriguez-Lopez, 363 F.3d at 1137 (internal quotation marks omitted).

Indeed, we have upheld a district court’s foreseeability finding in similar

circumstances. See United States v. Freyre-Lazaro, 3 F.3d 1496, 1506 (11th Cir.

1993) (explaining “it was reasonably foreseeable that” a co-conspirator “would

carry a weapon” because that co-conspirator was “transporting thirteen kilograms

of cocaine”). Accordingly, we affirm the district court’s application of the two-

level enhancement for possession of a dangerous weapon. 3

B.     The District Court Did Not Clearly Err in Denying Swiney Safety Valve
       Relief.

       The district court denied Swiney relief under the guidelines’ safety valve.

See 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2. The court denied safety valve relief

because it concluded that Swiney was not completely forthcoming with law

enforcement about his conduct surrounding his offense of conviction. Swiney


       3
         Swiney also argues for the first time on appeal that Collier might not have possessed the
firearm at all or in furtherance of the conspiracy. We disagree. The record reflects that Collier
pled guilty to possessing the firearm in furtherance of the crime.


                                                9
              Case: 16-14913     Date Filed: 07/24/2017   Page: 10 of 12


challenges that finding, but the district court did not clearly err. We affirm the

denial of safety valve relief.

      “Safety-valve relief allows for sentencing without regard to any statutory

minimum, with respect to certain offenses, when specific requirements are met.”

United States v. Brehm, 442 F.3d 1291, 1299 (11th Cir. 2006) (citing 18 U.S.C.

§ 3553(f)); see also U.S.S.G. § 5C1.2. To be eligible for safety valve relief under

U.S.S.G. § 5C1.2(a), a defendant must satisfy five requirements: (1) he has no

more than one criminal history point; (2) he did not use violence, credible threats

of violence, or possess a firearm or other dangerous weapon in connection with the

offense; (3) the offense did not result in death or serious bodily harm; (4) he was

not an organizer, leader, manager, or supervisor in the offense; and (5) no later

than the time of the sentencing hearing he provided the government with all

information and evidence that he had concerning the offense or offenses that were

part of the same course of conduct or common scheme or plan. U.S.S.G. §

5C1.2(a). The burden is on the defendant to show that he has met all of the safety

valve requirements. Johnson, 375 F.3d at 1302.

      The final requirement is a “‘tell-all’ provision: to meet its requirements, the

defendant has an affirmative responsibility to truthfully disclose to the government

all information and evidence that he has about the offense and all relevant

conduct.” Id. “The burden is on the defendant to come forward and to supply



                                          10
             Case: 16-14913     Date Filed: 07/24/2017   Page: 11 of 12


truthfully to the government all the information that he possesses about his

involvement in the offense, including information relating to the involvement of

others and to the chain of the narcotics distribution.” United States v. Cruz, 106
F.3d 1553, 1557 (11th Cir. 1997).

      The district court concluded that Swiney did not qualify for safety valve

relief based on its finding that Swiney did not truthfully provide the government all

the information and evidence in his possession concerning his offense.

Specifically, the court found that Swiney was not completely truthful with respect

to his involvement with Collier and potentially others and his knowledge about

other drug trafficking crimes that may have occurred.

      The district court did not clearly err in making this finding. In his interview

with law enforcement, Swiney stated that he did not know anybody who sold

cocaine. Yet the undisputed facts in his PSI that he used cocaine from the age of

21 until age 42, sometimes on a daily basis, made that answer implausible. This

inconsistency alone was enough to support the district court’s finding that Swiney

did not truthfully provide the government with all the information and evidence

concerning his offense.

      Swiney challenges the district court’s finding on two grounds. First, he

contends that he was truthful and simply had no information to provide. But

Swiney’s answer identified above shows that he made at least one misstatement.



                                         11
             Case: 16-14913     Date Filed: 07/24/2017    Page: 12 of 12


Second, Swiney argues that the government agents he spoke with were frustrated

because he refused to discuss conduct unrelated to his offense of conviction. But

the district court explicitly based its finding solely on his lack of candor about the

conduct surrounding his offense of conviction. We thus uphold the district court’s

finding.

      Because a defendant must meet all five requirements to qualify for safety

valve relief and Swiney failed to satisfy the fifth requirement, he was ineligible for

safety valve relief. See U.S.S.G. § 5C1.2(a); Johnson, 375 F.3d at 1302. We

affirm.

                               IV.    CONCLUSION

      For these reasons, the judgment of the district court is AFFIRMED.




                                          12